Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 1 of 7 Page ID #:4624



  Anthony T. Williams
  Private Attorney General
  Whistle Blower
  FDC-Honolulu # 05963-122                                                         _           ~:-'
  P.O. Box 30080
  Honolulu, HI 96820
                                                                                                      ~'~+~


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA



  LENORE ALBERT                                   N0.8:18-cv-00448-CJC-JDE

           Plaintiff,

                                                SWORN MOTION TO DISMISS FIRST
  vs.                                           AMENDED COMPLAINT FOR RACKETEERING,
                                                CIVIL RIGHTS, AND UCL VIOLATIONS; CERTIFICATE
                                                SERVICE.




  ANTHONY WILLIAMS, et al.

           Defendants.




  SWORN MOTION TO DISMISS FIRST AMENDED COMPLAINT FOR RACKETEERING, CIVIL RIGHTS, AND
  UCL VIOLATIONS




   COMES NOW,defendant ANTHONY WILLIAMS, by and through the undersigned common law counsel,
 Private Attorney General Anthony Williams, appears pursuant to 28 USC 1654, who is a servant of the
 creator of Heaven and Earth, the Most High Yahweh Elohim and Yahshua the Mahshyah and submits this
 Sworn Motion To Dismiss First Amended Complaint For Racketeering, Civil Rights, And UCL Violations
 pursuant to Fed. R. Civ. P. Rule 12(b)(6)for plaintiff's failure to state a claim upon which relief can be
 granted. Defendant declare under penalty of law that the statements contained herein are true, correct
 and complete to the best of defendant's knowledge, information and belief. In support of this motion
 defendant states the following:
Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 2 of 7 Page ID #:4625



  1. Defendant emphatically denies each and every allegation in the complaint in regards to the
  defendant.



  2. Defendant did not conspire with any of the co-defendants to engage in any type of RICO action
  against the plaintiff.



  3. Defendant did not engage in any actions which were extortive, retaliatory or served as retribution
  against the plaintiff.



  4. Defendant's companies Common Law Office of America ("CLOA") and Mortgage Enterprise
  Investments("MEI") had no business dealings with the plaintiff whereby plaintiff can assert any actions
  on the part of the defendant or his business which caused any harm or injury to the plaintiff.



  5. Plaintiff complains about defendant's common law grand juries which had no direct connection or
  affect on the plaintiff or her business to where plaintiff can claim harm or injury. Defendant's common
  law grand juries were empaneled according to the law as confirmed by the U.S. Supreme court in United
  States v. Williams, 504 U.S. 36, 118 L Ed 2d 352, 112 S. Ct 1735(1992).



  6. Plaintiff makes a litany of complaints about defendant's clients and lawful documents filed on their
  behalf which have no relation or relevance to the complaint and no cause of harm or injury to the
  plaintiff.



  7. Plaintiff complains about a photo of a monkey and a snake that Plaintiff's photo was placed between
  on defendant's company website after plaintiff engaged in defaming the name and character of the
  defendant based upon false information plaintiff received from the FBI and local law enforcement
  agencies.



  8. The picture of the monkey and snake were used as metaphors comparing plaintiff's disposition with
  these animals based on the numerous complaints filed against the Plaintiff by consumers with the
  California State Bar. The use of these metaphoric pictures in noway can be construed to defame and
  slander plaintiff's name because the truth of the matter is that based upon the plaintiff's conduct that
  was reported by numerous disgruntled clients, the animal characteristics were a proper assessment of
Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 3 of 7 Page ID #:4626



  the plaintiff's conduct in which the California State Bar agreed and suspended the plaintiff's "license" to
  practice law.



  9. The conduct plaintiff complains of is a protected First Amendment right to free speech. If plaintiff's
  claim had any merit, then every comedian in America could be sued for making a joke about politicians,
  police,judges, attorneys, celebrities and others alike.



  10. Plaintiff contends that defendant in complicity with others made false complaints against plaintiff.
  However, defendant never made any complaints let alone false complaints against the plaintiff.



  11. Defendant advised any client or consumer who had a complaint against an attorney that the State
  Bar is the proper organization to file their complaint with.



  12. Defendant never advised any client or consumer to file a false complaint against the Plaintiff.



  13. Plaintiff had a client, Sherri Moody, who was dissatisfied with plaintiff's representation and hired
  the undersigned to protect her property interest in which plaintiff failed to do and plaintiff complains
  about defendant's representation of this client which had no direct or indirect connection with any harm
  or injury done to the plaintiff.



  14. Plaintiff complains that defendant and others impersonated federal officers but did not explain how
  this was relevant to her complaint in regards to what manner it caused her harm or injury when the
  defendant and the others were never charged with the impersonation of a federal officer nor did the
  defendant commit any acts that could be construed as,causing harm or injury to the plaintiff.



  15. Plaintiff complains that defendant and Valerie Lopez impersonated a consulate, however, did not
  explain how this was relevant to her complaint in regards to what manner it caused her harm or injury,
  when the defendant and Valerie Lopez were never charged with impersonation of a consulate nor did
  the defendant commit any acts that could be construed as causing harm or injury to the plaintiff.
Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 4 of 7 Page ID #:4627



  16. Plaintiff accused defendant and others of forgery, recording false documents, grand theft and
  conspiracy, which are criminal charges not applicable to a civil action. The defendant nor the others
  were not charged with these crimes against the plaintiff. Furthermore, plaintiff did not explain how this
  was relevant to her complaint in regards to what manner it caused her harm or injury, when the
  defendant and the others were never charged with these crimes against the plaintiff.



  17. Plaintiff accused the defendant of tortuous interference with a prospective economic advantage,
  UCL section 17200 violation, Aiding &Abetting Violation in complicity with other co-defendants,
  however,she failed to explain in what manner specifically, the defendant was involved and what
  conduct that defendant specifically committed, which caused the plaintiff harm or injury.



  18. Plaintiff contends defendant is liable for exemplary damages for vile and contemptible conduct,
  however, she failed to outline with any particularity or specificity of how, when, where and in what
  manner the defendant's conduct was vile and contemptible. Mere statements such as "defendant did
  me wrong or caused me harm" are insufficient to withstand a motion to dismiss for failure to state a
  claim upon which relief can be granted.



  19. Plaintiff erroneously asserts that somehow the California State Bar knew and approved of malicious,
  oppressive and fraudulent conduct by the defendant when the defendant has no personal nor business
  relationship with the California State Bar whatsoever, and therefore, defendant did not conspire with
  the State Bar to cause harm or injury to the plaintiff. Any harm or injury done to the plaintiff by the
  State Bar, had no connection with any agreement or conduct of the defendant.



  20. Plaintiff's complaint seems to be a dispute between the plaintiff, some of plaintiff's colleagues, the
  California State Bar, the bank and a few co-defendants that defendant knew and the plaintiff has
  erroneously included defendant in her complaint as being in complicity or concert with these
  defendants to cause plaintiff harm and injury, but has not identified what specific acts which defendant
  committed, the date and times they were committed and how those acts and conduct directly or
  indirectly caused harm or injury to the plaintiff.
Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 5 of 7 Page ID #:4628



                                      CONCLUSION



    WHEREFORE, based on the foregoing facts, the First Amended Complaint filed by the plaintiff has
  stated no cognizable claims against the defendant whereby relief can be granted and defendant moves
  the court to dismiss the First Amended Complaint as to the defendant with prejudice.



  Respectfully submitted,



  /s/Anthony Williams
  Anthony Williams
  Private Attorney General
  Counsel to the Poor(Psalms 14:6)
  Common Law Counsel(28 USC 1654)
Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 6 of 7 Page ID #:4629



                                   CERTIFICATE OF SERVICE



    hereby certify that a true and correct copy of the foregoing was furnished by US Mail or email to the
  following recipients:



  LENORE S. ALBERT
  14272 Hoover Street #69
  Westminster, CA 92683
  Email: lenorealbert@msn.com



  U NITED STATES DISTRICT COURT
  CENTRAL DISTRICT OF CALIFORNIA
  411 West Fourth Street
  Santa Ana, CA 92701



  On the 14th day of November, 2018.



  /s/Anthony T. Williams
  Anthony T. Williams
  Private Attorney General
  Counsel to the Poor(Psalms 14:6)
  Common Law Counsel(28 USC 1654)
                                                                        7
Case 8:18-cv-00448-CJC-JDE Document 260 Filed 11/19/18 Page 7 of 7 Page ID #:4630




                                                                                    .t.~.:~.   ..   ..yam
                                                                                    ~Vti'Yw{h         ill I ~ ~IIInM~
                                                                                    ~~~~k~i~n c                         ~~
                                                                                                                                                                                                                                                                   _ „„~~N TAD ~T~;.s „~~~,~,~~,-
                                                                                                                                                                                                                                                                   ~~~~~~~
                                                                                                                                                                                                                                            * *
                                                                                    ~D c - ~(3vuo l~t~~ ~ DsRl~s ~ ~v
                                                                                    ~• D • ~~ 3~0~o                                                                                                                                                               I~ ;:.,
                                                                                                                                                                                                                                                                  !,:EST      ~—
                                                                                                                                                                                                                                                                              , X915
                                                                                                                                                                                                                                           ~ 11 1 ~ I                ~_ ... M~ZL 1'
                                                                                                                                                                                                                                                                  r~AZR
                                                                                    ~~~~U, i-~I ql,$'a~
                                                                                                                              U.S.
                                                                                                                                                D►STRICT COURT
                                                                                                                                                                                    ~~ ~ 4~c~ ~~s ~~~~ C~c~r.~
                                                                                                                        CLERK,                                                                                                                                 ,~`
                                                                                                                                                                                           a~ ~~YiG~ p~ Ca,~ ~          Vli a,
                                                                                                                                     e ~~..~~                                          I l~~s~-
                                                                                                                             El`!TF_~
                                                                                                                                                              i:cr~~;t~~A
                                                                                                                                                    t c {;~`' ~ . r,}T`f
                                                                                                                                      _Ci;S~C'~;';; i                              ~-~ ►~~ , GVk qz~-0(
                                                                                                                                                                        •~: i ~`,~~~,1,t i~~::it~ ~w~~~ =1~   fr~9 .~Is3~,~If~13iI~~llii~iil~~#'~~i~I1,illi,il.Iji~l~,~~,~i1~~1i
